DETAILED ACTION
	Claims 1-16 have been considered for examination. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims1-24 of U.S. Patent No. 11,200,104 (104 Patent).  Although the claims at issue are not identical, they are not patentably distinct from each other because at least Claim 1 of the instant application is commensurate in scope with independent Claims 1, 9 and/or 17 of the 104 Patent. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-9 and 11-16 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Adiletta et al. (US Publication 2015/0280827). 

In re Claim 1, Adiletta discloses a system comprising: a server 1712; a switch 1708/1710; and a wave guide 1700a, 1700b to provide communication between the server and the switch. 
In re Claims 3 and 11, Adiletta discloses wherein the waveguide 1700a, 1700b is to communicate millimeter wave data signals between the server and the switch with a carrier frequency range of about 60 to 120 gigahertz.  Adiletta, paragraphs 0052, 0103, 0107, 0110.
In re Claims 4 and 12, Adiletta discloses wherein the server 1712 comprises a set of compute circuit boards 1722.  
In re Claims 5 and 13, Adiletta discloses wherein the server 1712 comprises a set of memory circuit boards 1722.  
In re Claims 6 and 14, Adiletta discloses wherein the switch 1708/1710 comprises at least one circuit board. 
In re Claims 7 and 15, Adiletta discloses a circuit board 1722 coupled to the switch 1708/1710.  
In re Claims 8 and 16, Adiletta discloses wherein the circuit board 1722 comprises at least one processor and at least one memory device.  See Adiletta, Figure 17d and associated description.
In re Claim 9, Adiletta discloses a rack comprising: a plurality of servers 1712; a switch 1708/1710; and a wave guide 1700a, 1700b to provide communications between the plurality of servers and the switch. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adiletta et al. (US Publication 2015/0280827) taken alone. 
In re Claims 2 and 10, Adiletta discloses wherein each electromagnetic waveguide 1700a, 1700b is to communicate the millimeter wave data signals between the server and the switch at about 6 gigabits per second.  Adiletta does not explicitly disclose 50 to 100 gigabits per seconds.  However, simply varying the transfer speed to that which is otherwise structurally disclosed in Adiletta would have amounted to an obvious modification to a person having ordinary skill in the art of modular electronics at the time of the filing of the application.  See MPEP§2144.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrian S Wilson whose telephone number is (571)270-3907. The examiner can normally be reached Monday through Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571 272 1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADRIAN S WILSON/Primary Examiner, Art Unit 2841